Citation Nr: 0008995	
Decision Date: 04/04/00    Archive Date: 04/11/00

DOCKET NO.  97-33 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than February 5, 
1991, for a grant of service connection for a post-traumatic 
stress disorder.  

(The issue of whether April 22, 1986 and March 9, 1990 
decisions of the Board of Veterans' Appeals (Board), which 
respectively denied reopening of a claim of entitlement to 
service connection for an acquired psychiatric disorder and 
denied reopening of a claim of entitlement to service 
connection for an acquired psychiatric disorder, to include a 
post-traumatic stress disorder, should be revised or reversed 
on the grounds of clear and unmistakable error will be 
addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had active service from July 1943 to March 1946 
and March 1951 to March 1953.  Historically, service 
connection for an acquired psychiatric disorder was denied by 
decisions of the Board in October 1961, March 1962 (a 
reconsideration decision), July 1969, and February 1981.  In 
an April 22, 1986 decision, the Board denied reopening of the 
claim of entitlement to service connection for an acquired 
psychiatric disorder.  In a March 9, 1990 decision, the Board 
denied reopening of the claim of entitlement to service 
connection for an acquired psychiatric disorder, to include a 
post-traumatic stress disorder.  

This matter came before the Board on appeal from a May 1993 
rating decision by the St. Petersburg, Florida, Regional 
Office (RO), which granted service connection and assigned a 
30 percent evaluation for a post-traumatic stress disorder, 
effective February 5, 1991.  The appellant appealed said 
disability rating and effective date assigned for that 
service connection grant.  An April 1995 RO hearing was held.  
In a June 1995 decision, the hearing officer awarded a 50 
percent evaluation for post-traumatic stress disorder.  In a 
July 1995 implementing rating decision, the RO increased the 
evaluation for a post-traumatic stress disorder from 30 
percent to 50 percent, effective February 5, 1991.  In a 
September 1997 rating decision, the RO increased the 
evaluation for a post-traumatic stress disorder from 50 
percent to 70 percent, effective February 5, 1991.  In a 
written statement dated in September 1997, in response to 
notice of that September 1997 rating decision, the appellant 
stated, in pertinent part, that "I accept the 70% SC rating 
for PTSD eff 2/5/91....  I am not appealing this rating."  The 
Board construes this as a written withdrawal of the appellate 
issue of an increased rating for the service-connected 
psychiatric disability.  See 38 C.F.R. § 20.204(b),(c) 
(1999).  

In response to the Board's administrative staff request for 
clarification as to representation, the appellant recently 
filed a November 1999 power of appointment form, appointing 
as representative the service organization listed on the 
title page of this decision.  

In a separate decision with different docket number, the 
Board has denied appellant's clear and unmistakable error 
motion for revision of the Board's April 22, 1986 and March 
9, 1990 decisions, which respectively denied reopening of a 
claim of entitlement to service connection for an acquired 
psychiatric disorder and denied reopening of a claim of 
entitlement to service connection for an acquired psychiatric 
disorder, to include a post-traumatic stress disorder.  The 
Board's decision denying that clear and unmistakable error 
motion will be simultaneously dispatched with the Board's 
decision herein on said earlier effective date issue on 
appeal.  


FINDINGS OF FACT

1.  All available, relevant evidence necessary for 
disposition of the appeal, to the extent legally required, 
has been obtained by the RO.

2.  A March 9, 1990 Board decision denied reopening of a 
claim of entitlement to service connection for an acquired 
psychiatric disorder, including a post-traumatic stress 
disorder.  

3.  Appellant reopened the claim for entitlement to service 
connection for a post-traumatic stress disorder on February 
5, 1991.  He did not submit any communication expressing an 
intent to reopen that claim for service connection for a 
post-traumatic stress disorder between the date of the March 
9, 1990 Board decision and February 5, 1991.  

4.  By a May 1993 rating decision, the RO granted service 
connection for a post-traumatic stress disorder, effective 
February 5, 1991.  


CONCLUSION OF LAW

The criteria for an effective date earlier than February 5, 
1991 for a grant of service connection for a post-traumatic 
stress disorder have not been met.  38 U.S.C.A. § 5110 (West 
1991); 38 C.F.R. § 3.400 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that appellant's claim for an 
earlier effective date for a grant of service connection for 
a post-traumatic stress disorder is "well grounded" within 
the meaning of 38 U.S.C.A. § 5107(a) (West 1991), in that the 
claim is plausible.  Additionally, the evidence of record is 
adequate and it is not otherwise contended.  Thus, the duty 
to assist appellant as contemplated by 38 U.S.C.A. § 5107(a) 
has been satisfied.  

Appellant argues, in essence, that an earlier effective date 
for a grant of service connection for a post-traumatic stress 
disorder should be assigned.  

The March 9, 1990 Board decision, which denied reopening of a 
claim of entitlement to service connection for an acquired 
psychiatric disorder, including a post-traumatic stress 
disorder, is final and may not be reopened, in the absence of 
new and material evidence.  38 U.S.C.A. §§ 5108, 7104(b) 
(West 1991); 38 C.F.R. §§ 3.156(a), 20.1105 (1999).  See 
Manio v. Derwinski, 1 Vet. App. 140 (1991); Smith (William 
A.) v. Brown, 35 F.3rd 1516 (Fed. Cir. 1994); and Hodge v. 
West, 155 F. 3d 1356 (Fed. Cir 1998).  It is reiterated that 
although a collateral attack on the March 9, 1990 Board 
decision by motion for revision on the grounds of clear and 
unmistakable error under 38 U.S.C.A. § 7111 was made, the 
Board, in a separate decision (to be simultaneously 
dispatched with the Board's decision herein on said earlier 
effective date issue on appeal), has denied that motion for 
revision of said March 9, 1990 decision.  Thus, an earlier 
effective date for a grant of service connection for a post-
traumatic stress disorder may not be premised on the evidence 
of record at the time of that March 9, 1990 Board decision.  

Subsequent to that final March 9, 1990 Board decision, 
appellant filed with the RO a written statement requesting 
service connection for schizophrenia on March 26, 1990.  
However, this statement makes no mention of a post-traumatic 
stress disorder.  A critical issue for resolution concerns 
establishing what date a reopened claim for service 
connection for a post-traumatic stress disorder was initially 
filed with VA for effective date purposes after that final 
March 9, 1990 Board decision.  

In Brannon v. West, 12 Vet. App. 32 (1998), the appellant in 
that case contended that the Board failed to address an 
"implicit" claim for secondary service connection.  The 
United States Court of Appeals for Veterans Claims (formerly 
the United States Court of Veterans Appeals) (Court) referred 
to prior decisions in which it had held that the Board was 
required to adjudicate all issues reasonably raised by a 
liberal reading of an appellant's substantive appeal 
(emphasis added), including documents and oral testimony.  
However, "the Board is not required to anticipate a claim 
for a particular benefit where no intention to raise it was 
expressed.  See Talbert v. Brown, 7 Vet. App. 352, 356-57 
(1995) (holding that the BVA is not required to do a 
[']prognostication['] but to review issues reasonably raised 
by the substantive appeal)."  Brannon, at 12 Vet. App. 34.  

In Brannon, at 12 Vet. App. 34-35, the Court explained 
further that the appellant in that case argued that the Board 
failed to adjudicate a claim that was reasonably raised by 
the medical evidence of record.  The Court held that:

A claim "means a formal or informal 
communication in writing requesting a 
determination of entitlement, or 
evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p) (1997) 
(emphasis added).  "Any communication or 
action, indicating an intent to apply for 
one or more benefits under the laws 
administered by the Department of 
Veterans Affairs...may be considered an 
informal claim.  Such informal claim must 
identify the benefit sought."  38 C.F.R. 
§ 3.155(a) (1997) (emphasis added)....  
Therefore, before a VARO or the BVA can 
adjudicate an original claim for 
benefits, the claimant must submit a 
written document identifying the benefit 
and expressing some intent to seek it....  

The mere presence of the medical evidence 
does not establish an intent on the part 
of the veteran to seek secondary service 
connection for the psychiatric condition.  
See, e.g., KL v. Brown, 5 Vet. App. 205, 
208 (1993); Crawford v. Brown, 5 Vet. 
App. 33, 35 (1993); cf.  38 C.F.R. 
§ 3.157(b) (1997) (permitting certain 
medical reports to be accepted as an 
"informal claim for increased benefits 
or an informal claim to reopen").  

Thus, a reopened claim for service connection for a post-
traumatic stress disorder was not filed with the VA by 
appellant's March 26, 1990 written statement, since it did 
not evidence an intention to request service connection for a 
post-traumatic stress disorder.  Brannon, supra.  Appellant 
did not submit any communication that can be reasonably 
construed as a reopened claim for service connection for a 
post-traumatic stress disorder between the date of that final 
March 9, 1990 Board decision and February 5, 1991.  In a 
written statement dated and received by the RO on February 5, 
1991, appellant requested service connection for a 
psychiatric disorder that was accepted by the RO as a 
reopened claim for service connection for a post-traumatic 
stress disorder.  That written statement specifically 
referred to post-traumatic stress disorder symptomatology and 
was accompanied by documents and evidence that related to 
that subject matter.  

Evidence including clinical records received subsequent to 
that final March 9, 1990 Board decision is either immaterial; 
duplicative of evidence previously considered in that 
decision; or dated after the February 5, 1991 date of 
reopened claim.  Thus, such evidence would not constitute an 
informal claim for service connection for a post-traumatic 
stress disorder prior to February 5, 1991.  See 38 C.F.R. 
§ 3.157.  

In a May 1993 rating decision sheet, the RO indicated that 
its grant of service connection for a post-traumatic stress 
disorder was based largely upon a February 1992 private 
medical statement and an April 1993 VA examination by a board 
of three psychiatrists, which "confirmed" a diagnosis of a 
post-traumatic stress disorder; and based upon resolving 
reasonable doubt in appellant's favor on whether said 
currently diagnosed post-traumatic stress disorder was 
related to his combat experiences.  That rating sheet 
assigned an effective date of February 5, 1991 as date of 
claim.  

In pertinent part, the effective date of an award of 
compensation based on...a claim reopened after final 
disallowance,...will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  

The effective date of an award of disability compensation 
based on new and material evidence (other than service 
medical records) received after a final disallowance shall be 
the date of receipt of new claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400(q)(1)(ii).  The effective date of an award of 
disability compensation based on a reopened claim under the 
provisions of 38 C.F.R. §§ 3.109, 3.156, 3.157, 3.160(e) 
shall be the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 C.F.R. § 3.400(r).  

Since appellant did not submit any communication that can be 
reasonably construed as a reopened claim for service 
connection for a post-traumatic stress disorder between the 
date of that final March 9, 1990 Board decision and the 
written statement dated and received by the RO on February 5, 
1991, which was accepted by the RO as a reopened claim for 
service connection for a post-traumatic stress disorder, the 
February 5, 1991 date of the reopened claim controls.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  


ORDER

An effective date earlier than February 5, 1991, for a grant 
of service connection for a post-traumatic stress disorder is 
denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

